Motion by appellant for a stay of the enforcement of a support order pending appeal therefrom, granted on condition that, within 10 days after entry of the order hereon, appellant shall file an undertaking for $1,000, with corporate surety, that during the pendency of such appeal he will pay the amount directed to be paid (by said order) to the Family Court Division, Domestic Relations Court of the City of New York, Queens County, for the support of Elizabeth Paellides, the person in whose behalf this proceeding is being prosecuted. Motion by appellant to dispense with the printing of all exhibits, granted; the originals to be submitted on the argument of the appeal. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.